 BOISE CASCADE CORPORATION491collective bargaining is ever to mature it should be allowed to function in this casewithouttheBoard'sintervention.I,therefore,recommend dismissal of thecomplaint.15CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of the Act and is engaged incommerce within the meaning of the Act.2.TheUnion is a labor organization within the meaning of the Act.3. It will not effectuate-the policies of the Act to find that Respondent has violatedSection 8(a) (1) and(5) of the Act in the circumstances of this case.RECOMMENDED ORDERUponthe basis of the foregoing findings and conclusions,and upon the entirerecord,it is recommended that the Board issue an order dismissing the complaint.15 Subsequentto the eventsof January and February 1962,involving Shaw's job as-crane operator and subsequent to his original requests for job point data, the Union, onAugust 23,1962,presented detailed contract proposals to Respondent.Negotiationsapparently extended over a period of months since the new contract was entered into onDecember 12, 1962.Neitherin the August23 contract proposals of the Union nor insubsequent contract negotiations did the Union ask for or raise the issue of the Companyfurnishing job evaluation points to the UnionThis failure to make such contract de-mands cannot be attributed to a desire not to prejudice the grievance of Crane OperatorShaw since Shaw had been restored to his former classification in February 1962.Therebeing no personal loss of Shaw involved thereafter,itmust be assumed that all that re-mained was the principle of the Union being entitled to receive job point data. If such ademand had been made in contract negotiations and the Company adamantly refused toaccede to the furnishing of such data,the legal outcome might well have been otherwise.Boise Cascade Corporation,EmployerandTeamsters,Chauf-feurs,Helpers&Delivery Drivers Local 690,affiliated withInternational Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of -America,Petitioner.CaseNo.19-RC-3350.August 26, 1964DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Robert E.Tillman.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.11At the request of the Petitioner,the Regional Director issued twosubpoenas duce8tecum,requiring the Employer to produce certain of its records.Thereafter,the Em-ployer indicated that it would not comply with certain items in the subpena and it peti-tioned for the revocation of the subpena as to those items.This petition was denied bythe Regional DirectorThe Employer then filed with the Board an emergency appealfrom the ruling by the Regional Director and the Board remanded this appeal to theHearing Officer for decision.The Hearing Officer then denied the Employer'spetition torevoke and the Employer filed a second emergency appeal from the Hearing Officer's rul-ingThe Board reserved ruling on this appeal pending a review of the record, as, inour view,the record,including the briefs of the parties, adequately presents the facts inthis proceeding,and as the Petitioner does not now complain that the record is in anyway inadequate,we shall reverse the Hearing Officer's ruling and grant the Employer'spetition for revocation.148 NLRB No. 53. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the .provisions of Section 3 (b) of the National LaborRelations Act; the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].Upon the entire record in this case,2 the Board finds :1.The Employer is' engaged in., commerce within the meaning ofthe Act.-2.The labor organizations 3 involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9(c) (1)'andSection 2(6) and (7) of the Act.'The Employer is a Delaware corporation with headquarters inBoise, Idaho.The Petitioner seeks to represent a unit of approxi-mately 35 long-line truckdrivers in the Employer's trucking divisionat Boise, Idaho.5The-Employer and the Intervenor, relying on theBoard's decision inWeyerhaeuser 6and on cases following that de-sion, contend that, as the Employer is engaged in the basic lumberindustry, the severance of the truckdrivers from the historic produc-tion and maintenance unit is inappropriate.The Petitioner contendsin effect that the Employer is not engaged in the basic lumber indus-try and therefore that theWeyerhaeuserrule is inapplicable here. Inthe event the Board finds to the contrary, however, the Petitionerurges that it reexamine its established precedent as to unit determina-tions in the basic lumber industry.The Employer has operated through five major divisions : lumberand plywood, paper, merchandising, manufacturing, and concreteproducts.?While lumber and plywood is the Employer's oldest di-vision, its paper division is presently the largest in terms of sales.Thetruckdrivers sought by the Petitioner are employed in the Employer'strucking division, which is part of the traffic department 8Thetrucking division is It "segment" of the Emmett, Idaho, region of theEmployer's lumber and plywood division.Eighteen of the thirty-five long-line drivers sought by the Petitioner are engaged in hauling2 Timber Products Manufacturers Association was permitted to file a brief asamicuscuriaeThe Petitioner's request for oral argument is denied as, in our opinion,the en-tire record in this case,including the briefs of the parties and theamicus curiae,ade-quately presents the issues and relevant positions.8 Lumber and Sawmill Workers Union, Local 2816, AFL-CIO,and Blue Mountain Dis-trictCouncil,Lumber and Sawmill Workers Union,were permitted to intervene at thehearing on the basis of a contract interest in the employees involved4 In view of our determination herein,we find it unnecessary to decide whether, as con-tended by the Employer and the Intervenor, their contract constituted a bar to thepetition6The Petitioner indicated at the hearing that it would be willing to represent a unitincluding mechanics if the Board found such unit appropriate.8Weyerhaeuser Timber Co.,87 NLRB 1079.vAt the time of the hearing,the Employer had sold its concrete products division.8The traffic department handles transportation to and from the Employer'svariousoperations,including truck, rail,water, and air transportation. BOISE CASCADECORPORATION493finished lumber from the Employer's Emmett, Idaho,' sawmill tocustomers throughout the Western--States as well as in -the Midwestand East.' In order to make the operation 'financially feasible, ontheir return haul these trucks usually bring back supplies for thecustomers.Ten of the long-line drivers carry rough lumber fromthe Employer's Lincoln, Washington,' sawmill to its Spokane, Wash-ington, finishing mill.Their trucks are usually empty on the returntrip.One driver hauls lumber from the Employer's sawmill at Bel-grade, Montana.The six remaining drivers in the trucking divisionare engaged in hauling, in addition to lumber, nonlumber productsfor other divisions of the Employer.However, the record establishesthat lumber constitutes 95 percent of the cargo hauled by all thetruckdrivers sought herein.The. trucking division is under theultimate supervision of the manager of the Emmett, Idaho, regionof the Employer's lumber and sawmill division and under the im-mediate supervision of the manager of the trucking division.10Thetrucking division also operates independently of the Employer'sother divisions."The Intervenor has represented the employees inthe Employer's Emmett region for about 25 years.The most recentcontract at the time of the hearing between the Employer 'and theIntervenor expired on October' 1, 1963, and covered "all employees en-gaged in production and maintenance in the manufacturing and ship-ping department" and specifically included "all truckdrivers, me-chanics and maintenance employees in the employ of the Employer'sTrucking Division, Boise, Idaho."The Employer has other driversin its lumber operations who are covered by this agreement, and allemployees in the unit have the same benefits.InWeyerhaeuser, supra,.the Board held that separate craft rep-resentation was not appropriate for employees in the basic lumber in-dustry.12The Board there applied' to the basic lumber industry thepolicy established inNational Tube Company,76 NLRB 1199, of deny-ing craft severance in certain integrated _industries where the.prevail-ing pattern of bargaining was industrial in character.While notdenying that the Employer's lumber and plywood division is engagedin the basic lumber industry, for purposes of theWeyerhaeuserprin-ciple, the Petitioner contends that,theWeyerhaeuserrule is inapplic-able here because the Employer in its various other divisions is.pre-The Employer also employs drivers^in its other operations who are not part1of' thetrucking division.These drivers are primarily engaged in local hauling and are not in-volved in this caseto The record indicates that the manager of the trucking,division also.reports on occa-sion to the manager of the Employer's traffic department.1,iu Thus, for example, other divisions-aie -billed by the trucking'division for servicesrendered.r12 See also,White River Lumber Company,88 NLRB 158, in which the Board held thatthis principle precluded severance of units of truckdrivers from production 'and mainte-nance units in the basic lumber industry. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDdominantly engaged in nonlumber operations.The Petitioner furtherrelies on the fact that the drivers sought also haul nonlumber cargoes.We find no merit in these contentions.We find it unnecessary to decide whether the Employer, as an entity,is engaged in the basic lumber industry, since, in our view, the truck-drivers sought herein functionally and administratively are in the basiclumber industry.13 In reaching this conclusion, we rely on the factsthat virtually all of the work of these drivers involves the Employer'sbasic lumber operations; these drivers are organizationally a "seg-ment" of the lumber and sawmill division, which is concededly in theprimary lumber industry, and they are under the ultimate supervisionof the manager of that division; and these drivers are and have beenrepresented in a unit comprising employees engaged in the basic lum-ber industry. In view of the foregoing, we do not believe that the factsthat the Employer, in its other divisions, is engaged in nonlumber op-erations and that a small percentage of the cargoes hauled by thedrivers involved consists of nonlumber products are sufficient todestroy the otherwise integrated nature of the Employer's basic lumberoperations or to negate the prevailing industrywide bargaining pat-tern.Nor do we find persuasive the Petitioner's contention that theBoard should abandon theWeyerhaeuserprinciple.We therefore findthat the only appropriate unit in the Emmett region of the Employer'slumber and sawmill division is a production and maintenance unitand that the unit sought by the Petitioner is not appropriate.We shallaccordingly dismiss the petition herein.[The Board dismissed the petition.]33 SeeIngo Lumber Company of Californtia,129 NLRB 79,holding that a separate unitof over-the-road drivers whose duties, like a majority of the drivers in this case,involvedthe hauling of finished lumber products from the Employer's sawmill to points designatedby customers,was inappropriate.Electra Manufacturing Company, EmployerandInternationalBrotherhood of ElectricalWorkers, AFL-CIO,Petitioner.Case No. 17-RC-4357.August 26, 1964DECISION AND ORDER DIRECTING REGIONAL DIREC-TOR TO ISSUE SUPPLEMENTAL REPORT ON OBJEC-TIONSPursuant to a stipulation for certificationupon consent election, anelectionby secret ballot was conducted on January 22, 1964, underthe direction and supervision of the Regional Director for Region 17,among theemployeesin the unit described below. Subsequent to theelection, the parties were furnished with a tally of ballots which estab-148 NLRB No. 57.